Citation Nr: 9907353	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-12 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the appellant's claim of entitlement to 
service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty in the United States Army 
from July 26, 1972 to September 22, 1972. 

The appellant's claim of entitlement to service connection 
for a right knee condition was denied in an October 11, 1977 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington (the RO).  The appellant was 
notified of that decision in a letter from the RO dated 
October 19, 1997.  He did not appeal that decision.

This appeal arose from an August 1997 RO decision which 
continued to deny the appellant's claim of entitlement to 
service connection for a right knee disability, based on the 
RO's finding that new and material evidence sufficient to 
reopen the claim had not been submitted. 

In his May 1998 substantive appeal, VA Form 9, the appellant 
requested a hearing before a Member of the Board of Veterans' 
Appeals (the Board).  However, he later opted for a hearing 
before a Hearing Officer at the RO, which was conducted in 
October 1998.  During the hearing, the appellant specifically 
indicated that he no longer wanted a Travel Board hearing 
[hearing transcript, page 1]. 


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for a right knee condition was originally denied 
by the RO in October 1977.  That decision was not appealed.    

2.  Evidence submitted since the October 1977 RO rating 
decision is not sufficiently significant so as to require its 
consideration in order to fairly decide the merits of the 
claim.

CONCLUSION OF LAW

The October 1977 RO rating decision which denied service 
connection for a right knee condition is final.  Evidence 
submitted since the October 1977 denial is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking service connection for a 
right knee disability.  In essence, he acknowledges that he 
had a right knee disorder which necessitated surgery before 
service, but the contends that the pre-existing disability 
was aggravated by his military service.  As described in the 
Introduction above, his claim was initially denied by the RO 
in an unappealed October 1977 rating decision.

In the interest of clarity, the Board will first review the 
law and regulations which are pertinent to this case.  The 
factual background will then described.  Finally, the Board 
will analyze the claim and render a decision.

Relevant Law and Regulations

Service connection 

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).    

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1997).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the U.S. Court of Appeals for Veterans Claims (the Court).  
See Elkins v. West, U.S. Vet. App. No. 1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, U.S. Vet. App. No. 97-2180 
(Feb. 17, 1999).


New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.    

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

Factual Background

Previously considered evidence

As noted in the Introduction, the appellant served less than 
two months, from July to September 1972.  His DD Form 214, 
which was of record in October 1977, contained the notation 
that he was discharged due to a physical disability which 
existed prior to service, established by a medical board. 


The appellant's service medical records were available for 
review by the RO in 
October 1977.  These records show that on August 12, 1972, 
approximately two weeks after he joined the service, the 
appellant was referred for medical processing.  He gave a 
history of injury to his right knee in a 1969 motorcycle 
accident, with subsequent surgery.  After physical 
examination, which revealed a surgical scar on the right 
knee, and X-rays, separation from the service was 
recommended.  On August 16, 1972, a United States Army 
medical board determined that the appellant was unfit for 
retention in the Army due to severe chondromalacia of the 
right patella.  The medical board specifically indicated that 
this disability existed prior to enlistment and  was not 
aggravated by active duty.

Also of record in October 1977 was the report of a September 
1977 VA physical examination.  The appellant reported to the 
physician that he injured his right knee while playing 
basketball during service.  The appellant further reported 
that he had a right patellectomy in November 1972.  The 
pertinent diagnosis was post operative patellectomy with 
residuals.

The RO denied the appellant's claim of entitlement to service 
connection for a right knee condition in October 1977.  In 
essence, the RO determined that the appellant's right knee 
disability existed before service and was not aggravated by 
service.  The appellant did not appeal that decision, and it 
became final.

Newly submitted evidence

The appellant filed to reopen his claim of entitlement to 
service connection for a right knee disability in February 
1997.  Added to the record since that time were medical 
records from November 1972 pertaining to the patellectomy.  
His medical history was not reported in great detail, except 
for references to previous right knee surgery and the fact 
that the appellant had been discharged from the Army due to 
his right knee condition.

Also added to the record was an April 1998 opinion from a VA 
physician, Dr. L.J.W.  After reviewing the appellant's 
medical history, Dr. W. concluded that 
"any worsening of r. knee chondromalacia in service was 
related to the natural history of continued, progressive EPTE 
r. knee chondromalacia and not to aggravation by service over 
a few weeks 7-26-72 to 8-11-72."

The appellant testified at a personal hearing at the RO in 
October 1988.  The appellant acknowledged that he had surgery 
on the right knee before service. He further testified that 
he re-injured his knee playing basketball during basic 
training.    

In a November 1988 decision, the RO Hearing Officer 
determined that new and material evidence had been submitted; 
the Hearing Officer reopened the appellant's claim.  The 
Hearing Officer then proceeded to deny the appellant's claim, 
relying on the November 1972 medical reports, which did not 
mention a basketball injury, and Dr. W's opinion to the 
effect that the pre-existing right knee injury was not 
aggravated by service.

Analysis

The October 1977 RO rating decision became final because the 
appellant did not perfect an appeal in accordance with the 
applicable law and regulations.  See 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 and 20.1103.
These are substantially unchanged from 1977.  Under the law 
and VA regulations, stated above, the appellant must submit 
new and material evidence which is sufficient to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board is of course aware that the RO Hearing Officer 
found that new and material evidence had been submitted.  The 
Hearing Officer did not explain specifically the reasons for 
her decision, although she cited 38 C.F.R. § 3.156 and seemed 
to refer to the Federal Circuit's decision in Hodge (although 
Hodge was not cited).  However, notwithstanding the Hearing 
Officer's decision, the Board is under the statutory 
obligation to conduct a de novo review of the new and 
material evidence issue.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); 38 U.S.C.A. §§ 5108, 7104(b).

The appellant's claim was denied in October 1977 in essence 
because the evidence of record at that time indicated that he 
had a pre-existing right knee disability which was not 
aggravated by service.

During his October 1998 personal hearing, the appellant in 
essence testified that his pre-existing right knee injury was 
aggravated by an injury he sustained while playing 
basketball.  However, his testimony concerning the basketball 
injury is merely a reiteration of a statement which he had 
made to a VA physician in September 1977 and as such is not 
new but is merely cumulative.  Moreover, to the extent that 
the appellant ascribes an increase in his right knee 
pathology to the reported basketball injury, he has no 
medical training and therefore he is not competent to do so.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. 5108." 

The November 1972 medical records do not shed any light on 
the matter of aggravation, since they merely indicate what 
was known by the RO rating board in October 1977, namely that 
the appellant had an old injury which required surgery and 
that he had been discharged from the service because of his 
right knee condition.  No mention was made, much less a 
medical opinion rendered, concerning aggravation.  These 
records are new, in that they were not of record in October 
1977, but they are not material under 38 C.F.R. § 3.156 
because they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In essence, they add nothing to what was known in 1977.


Finally, there is Dr. W.'s opinion, which states that the 
appellant's pre-existing disability was not aggravated by his 
brief military service.  This evidence is obviously not 
material.  

Since the October 1977 denial of his claim, the appellant has 
not provided any competent medical evidence which supports 
his contention that his pre-existing disability was 
aggravated by his military service.  In the absence of such 
evidence, the Board concludes that his attempt to reopen his 
claim of entitlement to service connection for a right knee 
skin disability is unsuccessful because the evidence he has 
submitted does not meet the regulatory requirements found in 
38 C.F.R. § 3.156(a).  

In summary, since new and material evidence has not been 
received since the final denial in October 1977, the claim 
may not be reopened.  The October 1977 RO decision remains 
final and the benefit sought on appeal remains denied.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.156, 
20.1103 (1998).

Additional Comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

By this decision, the Board informs the appellant that, in 
order to reopen his claim for service connection for a right 
knee disability, he will need to submit a competent medical 
opinion which indicates that his pre-existing right knee 
disability was aggravated beyond the natural progress of the 
disease by his military service. 

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
In this case, the RO initially denied the appellant's claim 
based on a lack of new and material evidence, but the RO 
Hearing Officer determined in November 1998 that new and 
material evidence had been presented.  The Board believes 
that the ruling of the Court in Bernard has not been violated 
by the RO ultimately applying a more favorable standard than 
has the Board has in its decision above.  The appellant was 
provided with 38 C.F.R. § 3.156 by the RO and was given ample 
opportunity to present evidence and argument on the subject, 
including presenting testimony at the October 1998 personal 
hearing. 


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a right knee disability 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


